Exhibit 10.14

 
WAIVER AND CONSENT


Reference is made to that certain Securities Purchase Agreement, dated as of May
17, 2006, by and among Sequiam Corporation, a California corporation (the
“Company”) and the investors (the “Investors”) identified therein, as amended by
that certain Amendment and Additional Issuance Agreement, dated as of June 21,
2006 (the “Purchase Agreement”), to that certain Amended and Restated
Certificate of Determination of Preferences, Rights and Limitations of Series B
10% Convertible Preferred Stock, filed with the Secretary of State of the State
of California on May 9, 2006 (the “Certificate”), those certain common stock
purchase warrants issued to each Investor (the “Warrants”), and to that certain
Registration Rights Agreement, dated as of May 17, 2006, by and among the
Company and the Investors (the “Registration Rights Agreement”).
 
WHEREAS, on or about March 8, 2007, Biometric Investors, L.L.C., a Delaware
limited liability company (the “New Lender”) acquired from Stephen A. Ross,
Attorney-in-Fact for the Trust Under the Will of John Svenningsen (the “Prior
Lender”), that certain Second Amended, Restated and Consolidated Senior Secured
Term Note, dated November 1, 2005 (the “Note”), made by the Company in the
amount of $3,650,000;


WHEREAS, the New Lender has also acquired the interests of the Prior Lender in
the Related Agreements, as defined in the Note, and in that certain Forbearance
Agreement, dated as of November 22, 2006, made by the Company and the Prior
Lender (the “Forbearance Agreement”);


WHEREAS, on March 8, 2007, the Company received written notice (attached as
Exhibit A) from the New Lender that an Event of Default occurred under the Note
and the Loan Documents (as defined in the Forbearance Agreement) when the
Company failed to pay amounts due under the Note as of October 10, 2006, and
that the Forbearance Termination Date, as defined in the Forbearance Agreement
has passed (the “Default Notice”);


WHEREAS, if the Events of Defaults described in the Default Notice are not
cured, the New Lender has indicated that it will provide the Company with notice
of the UCC sale which the New Lender will schedule to liquidate the collateral
for the Note;


WHEREAS, on March 8, 2007, the Company received a term sheet (the “Term Sheet”)
(attached as Exhibit B) stating the terms on which the New Lender is prepared to
further amend and restate the Note and enter into a new credit agreement with
the Company providing for the advance of an additional loan amount as provided
in the Term Sheet and the issuance of warrants to the New Lender as contemplated
under the Term Sheet and thereby cure the Event of Default described herein
(collectively, the “Proposed Transaction”);


WHEREAS, in connection with the Proposed Transaction, the Company must amend its
Articles of Incorporation to increase its total authorized shares from
200,000,000 to 300,000,000 (the “Amendment”);


WHEREAS, the Purchase Agreement, the Certificate, the Registration Rights
Agreement and the Warrants issued to the undersigned preclude the Company from
completing the Proposed Transaction and the Amendment without obtaining the
prior written consent and waiver of the undersigned.
 
NOW, THEREFORE BE IT RESOLVED, for and in consideration of the mutual covenants
and agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and confessed, the
Company and the undersigned hereby agree as follows:


1. Consent & Waiver. The undersigned hereby:


  (a) acknowledges, approves of and consents to the Proposed Transaction and the
Amendment and further acknowledges that the consummation of the Proposed
Transaction and the Amendment will not give rise to a termination or default
under the Purchase Agreement, the Certificate, the Warrants and the Registration
Rights Agreement;


(b)  waives Section 4.13 of the Purchase Agreement in connection with the
Proposed Transaction and the Amendment and further approves the termination of
Section 4.13 of the Purchase Agreement and the replacement of Section 4.13 in
its entirety with the following: “Intentionally Deleted”;


(c) waives Section 4.14 of the Purchase Agreement in connection with the
Proposed Transaction and the Amendment and further approves the termination of
Section 4.14(a) of the Purchase Agreement and the replacement of Section 4.14(a)
in its entirety with the following: “Intentionally Deleted”;


(d) approves the amendment of Section 4.14(b) of the Purchase Agreement to read
as follows:


“From the date hereof until such time as no Purchaser holds any of the
Securities, the Company shall be prohibited from effecting or entering into an
agreement to effect any Subsequent Financing involving a “Variable Rate
Transaction”. The term “Variable Rate Transaction” shall mean a transaction in
which the Company issues or sells (i) any debt or equity securities that are
convertible into, exchangeable or exercisable for, or include the right to
receive additional shares of Common Stock, except for any options or warrants
exercisable into Common Stock of the Company, either (A) at a conversion,
exercise or exchange rate or other price that is based upon and/or varies with
the trading prices of or quotations for the shares of Common Stock at any time
after the initial issuance of such debt or equity securities, or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock or (ii) enters
into any agreement, including, but not limited to, an equity line of credit,
whereby the Company may sell securities at a future determined price.”;




(e) waives Section 3(b) of the Warrants in connection with the Proposed
Transaction and the Amendment;


(f) waives Sections 7(b), 8(b), 9(a)(vii), (9(a)(ix), 10(a), 10(b), and 10(e) of
the Certificate in connection with the Proposed Transaction and the Amendment
and further approves the termination of Sections 10(a) and 10(b) of the
Certificate and the replacement of Sections 10(a) and 10(b) in their entirety
with the following: “Intentionally Deleted”;


(g) acknowledges that a Triggering Event, as defined in Section 9(a) of the
Certificate has not previously occurred and to the extent that a Triggering
Event has occurred, the undersigned hereby waives any such Triggering Event and
any penalties associated therewith;


(h) acknowledges that it has heretofore consented to the withdrawal of the
Registration Statement on Form SB-2 previously filed with the SEC pursuant to
Rule 477 under the Securities Act of 1933, as amended; and
 
(i) waives Sections 2(a), 2(b) and 6(b) of the Registration Rights Agreement in
connection with the Proposed Transaction and further approves the termination of
the Registration Rights Agreement in its entirety.
 
2. Effect of Consent & Waiver. Except as expressly set forth herein, the
transaction documents entered into between the Company and the undersigned (the
“Transaction Documents”) shall remain in full force and effect. Except as
expressly set forth herein, this instrument shall not be deemed to be a waiver,
amendment or modification of any provisions of the Transaction Documents or of
any right, power or remedy of the undersigned, or constitute a waiver of any
provision of the Transaction Documents (except to the extent herein set forth),
or any other document, instrument and/or agreement executed or delivered in
connection therewith, in each case whether arising before or after the date
hereof or as a result of performance hereunder or thereunder. Except as set
forth herein, the undersigned reserves all rights, remedies, powers, or
privileges available under the Transaction Documents, at law or otherwise.


IN WITNESS WHEREOF, the undersigned has executed this instrument as of this __
day of March, 2007.
 
By:
 
Name:
 
Title:
 








